159 U.S. 540 (1895)
WINONA & ST. PETER LAND COMPANY
v.
MINNESOTA (No. 2).
No. 38.
Supreme Court of United States.
Argued October 16, 1895.
Decided November 11, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
Mr. James A. Tawney for plaintiff in error.
Mr. H.W. Childs, Attorney General of the State of Minnesota, for defendant in error. Mr. George B. Edgerton was on his brief.
Mr. John Lind filed a brief for defendant in error on behalf of Brown County.
MR. JUSTICE BREWER delivered the opinion of the court.
This case is similar to the one between the same parties just decided, in that the questions presented to the state courts involved the taxability of lands included in the legislative grants of May 22, 1857, and March 10, 1862, the Barney contract of October 31, 1867, and the decree in the United States Circuit Court of March 7, 1887. The tax proceedings were under the law of 1881, but were had in the county of Brown instead of the county of Redwood. The case, however, differs from the preceding, in that the Federal questions sought to be raised in this court were not seasonably presented in the state courts. The alleged immunity from taxation and lack of due process of law were not "specially set up or claimed" prior to the decision in the Supreme Court. The failure so to do prevents this court, as has been frequently held, from acquiring jurisdiction. Spies v. Illinois, 123 U.S. *541 131, 181; Brooks v. Missouri, 124 U.S. 394; Chappell v. Bradshaw, 128 U.S. 132; Brown v. Massachusetts, 144 U.S. 573; Schuyler National Bank v. Bollong, 150 U.S. 85; Powell v. Brunswick County, 150 U.S. 433; Miller v. Texas, 153 U.S. 535; Morrison v. Watson, 154 U.S. 111; Sayward v. Denny, 158 U.S. 180.
The writ of error must, therefore, be dismissed for want of jurisdiction.